Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 12/10/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims and the cancellation of 7, 11, 15, and 34-35.   Claims 1-6, 8-9, 11-15, 17-20, 22-28 and 31-33 are pending in the instant application.
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed in the prior art rejection that follows. 
Applicant’s argue that the formation of the metastable phase versus the stable phases and that the metastable phase is technically more difficult to form and therefore it is not obvious to combine the JP 592 with Goto and Shapovalov.  The examiner notes that this generalization is not supported by factual evidence and thus mere attorney speculation unsupported by factual evidence.  JP 592 disclsoes halogenating gallium Goto and Shapovalov discloses known mechanisms for providing halogenating gallium and therefore predictability would necessarily follow absent factual evidence to the contrary.
Applicant’s arguments as it relates to combination of reference, specifically arguing that the person ordinary skill in the art can not ignore the composition and therefore the secondary references would result in modification unsatisfactory for the intended purpose.  The examiner 2 and thus would provide indication of that using these in the process for halogenation of gallium would have been obvious.  The mere fact that Goto discloses preference to compounds that do not include hydrogen is not persuasive as the reference specifically discloses using HCl and thus provide predictability in its use.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).	
	As for the Shapovalov reference that relates to nitride deposition, the supplying of halogenating gallium is substantially similar to that of JP 592 and Goto.  Shapovalov discloses the benefits of supplying the additional supply of halogenating agent (see Figure 4 and accompanying text) and therefore using this additional line would have been obvious as predictable, i.e. oversaturation of halogenating agent to prevent deposition on the walls of the reactor (column 5, lines 14-15).  While the examiner notes the Shapovalov reference is directed towards GaN, the reference taken with the disclosure of Goto and JP 592 which each individually disclose a similar HVPE deposition of crystalline gallium oxide by using oxygen reaction gas (instead of that as taught by Shapovalov) and therefore the teachings of In re Rosselet, 146 USPQ 183).
	Examiner notes the argument as it relates to HVPE and mist CVD, the examiner notes that 0036 illustrates that either deposition technic can be utilized for the formation for deposition and therefore the applicant’s argument is not persuasive. 
Applicant’s argument that the references are completely different are clearly not persuasive as they all deal with the supply of halogenating gallium for the deposition from the vapor phase.  The applicant’s broad assertion that this is completely different is clearly not supported by the facts.
Applicants arguments as it relates to the growth rate are noted, such as the occurrence of cracks and abnormal growth, and the allegations that such are unpredictable and remarkable.  The examiner notes such an assertion, but such assertion is not supported by factual evidence that such results flow from the entire breadth of the claims as drafted.  
Applicants argue the mist CVD Of the buffer layer provides unexpected results, the examiner notes the disclosure but also notes that the disclosure is not commensurate in scope with the claims as drafted and therefore this is deemed moot, specifically the claims include any number of process parameters and process conditions that are not defined and it is unclear if the allegations as set forth by the applicant are a result of the very specific process disclosed to achieve those results.
.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8, 12-14, 17-19, 22-28 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016100592, hereafter JP 592 taken with US Patent Application Publication 20160265137 by Goto et al. and US Patent 9023673 by Shapovalov et al.
Claim 1:  JP 592 discloses a method for producing a crystalline film comprising: gasifying a metal source comprising a metal to turn the metal source into a metal-containing raw-material gas (0045);  supplying the metal-containing raw-material gas and an oxygen-containing raw-material gas into a reaction chamber onto a substrate comprising a buffer layer (0045-0045, Figure 1-4, 0012);  and supplying a reactive gas into the reaction chamber onto the substrate to form a crystalline film on the substrate under a gas flow of the reactive gas 
JP 592 discloses all that is taught above and while the examiner maintains the position as set forth above, the examiner notes JP 592 discloses halogenating gallium but fails to explicitly disclose the claimed “reactive gas”.  However, Goto discloses a method for producing a crystalline film by gasifying gallium using a reactive gas of Cl2 and using the oxygen gas, halogenated gallium and reactive gas flow to form the crystalline film under a gas flow of the reactive gas (see Figure 2 and accompanying text).   Goto discloses halogenating gas as a halogen or hydrogen halide (0013).  Therefore, taking the references collectively it would have been obvious to have combined the teachings to achieve the crystalline film deposition via halogenation of the gallium.
As for the requirement for supplying a first gas and an third gas, separately from the first gas, along a first and second flow path that are separated from each other as claimed.  The examiner not Shapovalov, which also discloses halogenating to gasify gallium into a HVPE reaction chamber for crystalline thin film deposition and discloses supplying the halogenating agent into the chamber via multiple flow paths each separated from each other (see Figure 3 and accompanying text) and therefore it would have been obvious to have modified JP 592 with Goto to provide multiple flow paths for supply of the halogenating agent with a reasonable expectation of predictable results.  Additionally, Shapovalov reasonably makes obvious the duplication of parts, i.e. multiple supplies and such would provide predictable results of a first and third flow path that are separate from eachother.  It would have been an obvious matter of .  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Finally, the examiner notes Shapovalov discloses the benefits of supplying the additional supply of halogenating agent (see Figure 4 and accompanying text) and therefore using this additional line would have been obvious as predictable, i.e. oversaturation of halogenating agent to prevent deposition on the walls of the reactor (column 5, lines 14-15).  While the examiner notes the Shapovalov reference is directed towards GaN, the reference taken with the disclosure of Goto and JP 592 which each individually disclose a similar HVPE deposition of crystalline gallium oxide by using oxygen reaction gas (instead of that as taught by Shapovalov) and therefore the teachings of Shapovalov would not be limited to GaN deposition.  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183). 
Claim 2-3:  JP 592 discloses mist CVD or HVPE method (0036).
Claim 4:  JP 592 discloses crystalline film is a layered film comprising the substrate (figures 1-4).
Claim 6:  In addition to all that is taught above, JP 592 discloses forming a buffer layer on a substrate and forming a crystalline film on the buffer layer of the substrate under a gas flow of the reactive gas.   JP 592 discloses mist CVD and using such for the buffer layer would have been obvious as predictable method of deposition (0036).

Claims 12:  Goto discloses supplying HCl (0013, 0014, 0053).
Claim 13:  JP 592 discloses a patterned sapphire (0018).
Claim 14:  JP 592 discloses a temperature that makes obvious the claimed range (0046).
Claims 15:  JP 592 discloses gallium and halogenation (see 0045). Goto discloses gallium (Figure 2). Goto discloses the gasifying occurs by halogenating the metal source (see e.g. Figure 2, accompanying text).
Claim 17:  JP 592 discloses oxygen or water (0047, 0048). Goto discloses the oxygen is O2 (see Figure 2).
Claim 18:  JP 592 discloses the corundum structure of the substrate and the crystalline film (0006).
Claim 19:  JP 592 discloses layered film comprising the substrate (see figures).
	Claims 22-23, prior art fails to disclose the partial pressure/flow rates as claimed, but generally disclose flow rates and ratio of the partial pressure of the gases is a result effective variable (see Goto Figure 5, Figure 4) and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum flow rate and partial pressure of the various components to reap the benefit of controlling the deposition process.  In other words, too much or too little of the vapor phase components will result in ineffective film deposition and determination of the flow rates/partial pressure through routine experimentation would be obvious to one of ordinary skill in the art.
	Claim 25:  Goto discloses halogenating gas as a halogen or hydrogen halide (0013).  

	Claim 26-28 and 32:  The limitations of these claims are specifically addressed above.
	Claim 33:  JP 592 discloses c-plane sapphire (0018).

Claim 5, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 592 taken collectively with Goto and Shapovalov and further taken with Oda et al. (Schottky barrier diodes of corundum-structured gallium oxide showing on-resistance of 0.1mΩ*cm2 by MIST EPITAXY®)
Claims 5, 20:  JP 592 with Goto and Shapovalov discloses as discussed above but fails to disclose removing the substrate/buffer layer.  However, Oda, also teaching gallium oxide deposition on sapphire substrate and discloses lift-off the gallium oxide crystalline layer is predictable and desirable to provide benefits (see Figure 2 and accompanying text) and therefore taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to have modified JP 592 with Goto and Shapovalov to lift-off the substrate to reap the benefits of providing expected and predictable results (see Oda,  page 021101-2).  As for removing buffer layer, this is made obvious and predictable for the reasons as set forth above, specifically providing the crystalline gallium oxide.
Claim 8:  While the examiner maintains the position as set forth above, the examiner cites here Oda which discloses what can reasonably be considered a buffer layer containing gallium (see Figure 2, multiple Ga2O3 layers) and therefore using such would have been obvious as predictable.

5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 592 with Goto and Shapovalov and further taken with US Patent Application Publication 20170213918 by Sasaki et al.
JP 592 with Goto and Shapovalov discloses as discussed above but fails to disclose removing the substrate/buffer layer.  However, Sasaki, also teaching gallium oxide deposition on sapphire substrate and discloses lift-off the gallium oxide crystalline layer is predictable and desirable to provide benefits (00462) and therefore taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to have modified JP 592 with Goto and Shapovalov to remove the substrate to reap the benefits of providing expected and predictable results.  As for removing buffer layer, Sasaki discloses the buffer layer is integral to the base layer and therefore it would be removed with the base/support substrate (see 00264, 00279, 00462) and therefore this is made obvious and predictable for the reasons as set forth above, specifically providing the crystalline gallium oxide.

Claims 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 592 with Goto and Shapovalov and further with US Patent Application Publication 20150194479 by Kaneko et al.
JP 592 with Goto and Shapovalov discloses as discussed above and while the examiner maintains the position as set forth above, the examiner cites here Kaneko which also discloses a buffer/stress relaxation layer (0053) and discloses depositing such via mist CVD (see e.g. Figure 1-2 and accompanying text, 0050-0052).  Kaneko discloses the buffer layer comprises the same metal and provides the stress relaxation layer provides a lattice constant within 15% of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/             Primary Examiner, Art Unit 1718